Citation Nr: 1233608	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-06 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a higher initial (compensable) rating for sciatica.

2.  Entitlement to a higher initial (compensable) rating for right carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel




INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983, and from January 1991 to December 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran did not request a hearing before the Board.  

The issue of a higher initial (compensable) rating for sciatica is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

For the entire initial rating period under appeal, the Veteran's service-connected right carpal tunnel syndrome has not been manifested by symptomatology more nearly approximating that of incomplete paralysis of the median nerve that is mild in degree. 


CONCLUSION OF LAW

For the entire initial rating period under appeal, the criteria for an initial (compensable) rating higher for right carpal tunnel syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8599-8515 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and 
(5) the effective date of the disability.  The Court held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

A September 2008 VCAA notice letter satisfied the provisions of 38 U.S.C.A. 
§ 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information regarding the type of evidence necessary to establish a disability rating or an effective date for the disability on appeal required by Dingess.

Because this appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection for right carpal tunnel syndrome, no additional notice is required.  The Court and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service, VA, and private treatment records to assist the Veteran with his claim.  VA also provided the Veteran with an October 2008 VA joints examination and a September 2011 VA medical examination to determine the severity of the Veteran's right carpal tunnel syndrome disability.  As both the October 2008 VA joints examination report and the November 2011 VA medical examination report each were written after reviews of the claims file, interviews with the Veteran, examinations of the Veteran, and contain findings regarding the severity of the Veteran's right carpal tunnel syndrome disability, supported by clinical data, the Board finds that both the October 2008 VA joints examination report and November 2011 VA medical examination report are adequate for VA purposes.  Under these circumstances, there is no duty to provide an additional VA medical examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

For the entire initial rating period under appeal, the Veteran's right carpal tunnel syndrome disability has been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8599-8515.  The Board notes that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Diagnostic Code 8599 represents an unlisted disability requiring rating by analogy to one of the disorders listed under 38 C.F.R. § 4.124a.  38 C.F.R. §§ 4.20, 4.27 (2011).  Diagnostic Code 8515 is used to denote the rating criteria for paralysis of the median nerve.  As the evidence indicates that the Veteran is right-handed, the Veteran's disability must be rated using the criteria for carpal tunnel syndrome effecting the major side.  Diagnostic Code 8515 provides that mild incomplete paralysis on the major side is rated 10 percent disabling; moderate incomplete paralysis on the major side is rated 30 percent disabling; and severe incomplete paralysis on the major side is rated 50 percent disabling.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances, is rated 70 percent disabling on the major side.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  Id.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2011).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2011).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Board has reviewed all of the evidence, lay and medical, in the Veteran's claims folder.  The Board finds that the Veteran is competent to report the symptoms and impairments associated with his right carpal tunnel disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the Veteran's right carpal tunnel disability because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).

The Board has considered all evidence of record as it bears on the question of a higher initial rating.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Higher Initial Rating for Right Carpal Tunnel Syndrome

The Veteran essentially contends that his right carpal tunnel syndrome symptomatology warrants a higher initial rating than the noncompensable (zero percent) rating currently assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8699-8615.  

The Board finds that, for the entire initial rating period under appeal, the Veteran's right carpal tunnel syndrome disability was not manifested by symptomatology more nearly approximating that required for a next higher 10 percent rating under Diagnostic Code 8699-8615.  Specifically, the Board finds that the Veteran's right carpal tunnel syndrome has not been manifested by symptomatology more nearly approximating the mild carpal tunnel syndrome symptomatology required for a 10 percent rating.     

Reviewing the medical evidence of record, in an August 2000 private treatment record, the Veteran reported experiencing numbness and tingling in his hands bilaterally, worse on the right.  The private examiner diagnosed bilateral hand numbness and tingling, worse on the right than the left, consistent with carpal tunnel syndrome symptoms.  In a November 2000 private treatment record, specifically an electromyography (EMG) and nerve conduction study, a private examiner diagnosed mild right carpal tunnel syndrome. 

In an October 2008 VA joints examination report, written approximately two months prior to the Veteran's December 31, 2008 discharge from service, the Veteran reported experiencing pain in the right wrist related to a recent fracture.  Regarding carpal tunnel symptomatology, the Veteran stated that he experienced numbness and burning in the proximal hand volar aspect on the right.  The Veteran indicated that the symptoms would appear to be prominent after driving a car or riding a bicycle for 30 minutes.  

Upon examination, the October 2008 VA joints examiner noted no median nerve tenderness or other tenderness of the right wrist.  The VA joints examiner reported that Phalen's sign, a test for carpal tunnel syndrome, was negative on the right.  The VA joints examiner indicated that there was no ulnar nerve tenderness at the right elbow and that the right hand had a good grip.  The VA joints examiner noted that there was no atrophy of the thenar or hypothenar muscles, and no fasciculation on the right.  The VA joints examiner reported that the Veteran had excellent coordination of the right hand and that the Veteran had normal two-point tactile sensation of three millimeters in all of the digits of both hands.  The VA joints examiner reported finding no bony abnormality on the right.  The VA joints examiner noted limitation in the range of dorsiflexion of the right hand from zero to 65 degrees; however, the VA joints examiner indicated that the flexion abnormality was related to the residuals of the recent fracture of the right wrist.  The diagnoses were, in pertinent part, bilateral carpal tunnel syndrome, and status post fracture, right wrist, with a slight flexion deformity.

In an October 2008 general VA medical examination report, provided on the same day as the October 2008 VA joints examination, a VA general examiner noted reviewing the claims file, to include the November 2000 private treatment record indicating mild carpal tunnel syndrome and an April 2008 treatment record, indicating treatment for a displaced distal radius fracture of the right wrist.  In recording the Veteran's current medical problems, as told by the Veteran, the VA general examiner wrote that the Veteran "continues to have mild pain of the wrist (carpal tunnel syndrome) which has flare-ups especially of the right hand."  The Veteran reportedly stated that the wrist pain was aggravated by the use of a computer and was a long-term problem.  The Veteran indicated that his carpal tunnel syndrome was not interfering with his work, but that he currently experienced more frequent flare-ups.  The Veteran reported experiencing carpal tunnel syndrome symptoms of tingling in his wrists and periodic pain at night. 

Upon examination, the October 2008 VA general examiner wrote that the Veteran's deep tendon brachial reflexes were 2+ and that strength of the upper extremities was five out of five.  The VA general examiner did not report providing any other examination of the Veteran's upper extremities.  The VA general examiner wrote that the October 2008 VA "musculoskeletal" examination report was to be consulted for further notations regarding "musculoskeletal evaluation."  The VA general examiner noted that both Phalen's sign and Tinel's sign were negative bilaterally.  Having reviewed the evidence of record, the VA general examiner diagnosed, in pertinent part, carpal tunnel syndrome, symptoms usually mild, but increased with repetitive use of the computer.  The VA general examiner stated that carpal tunnel syndrome symptoms were mild upon examination and, in addition, Phalen's and Tinel's signs were negative.  The VA general examiner did not render a diagnosis regarding the residuals of the noted April 2008 fracture of the right wrist.  

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In this instance, the October 2008 VA general examiner indicated that the Veteran's right carpal tunnel symptomatology was usually "mild," suggesting that the Veteran's carpal tunnel symptomatology more nearly approximated that required for a 10 percent rating under Diagnostic Code 8699-8615; however, the Board notes that the symptoms as described by the VA general examiner were not in keeping with the objective findings in the October 2008 VA general examination report.  Specifically, the October 2008 VA general examiner noted that both Phalen's and Tinel's tests, examinations used to determine the presence of carpal tunnel disorder symptomatology, were negative.  Moreover, the VA general examiner indicated that the Veteran exhibited normal deep tendon reflexes in the right upper extremity.  The VA general examiner did not report finding any objective symptomatology of right carpal tunnel syndrome.  

Moreover, the Board notes that the October 2008 VA general examiner did not report providing the Veteran with as extensive a physical examination to determine the severity of the Veteran's right carpal tunnel symptomatology as the October 2008 VA joints examiner.  Specifically, the VA general examiner did not provide findings with regard to ulnar nerve tenderness, hand grip, atrophy of the thenar or hypothenar muscles, or hand coordination, as noted in the October 2008 VA joints examination.  Although the VA general examiner noted the April 2008 treatment record, indicating treatment for a right wrist fracture, the VA general examiner did not report asking the Veteran any questions about symptomatology related to this fracture, or testing the Veteran's wrist to determine which symptomatology was related to the carpal tunnel syndrome and which was related to the residuals of the April 2008 right wrist fracture.  Having reviewed the evidence, the VA general examiner failed to diagnose a separate right wrist fracture disability, attributing all symptoms involving the right wrist to the Veteran's carpal tunnel syndrome, based not on examination findings, but the Veteran's lay reports of his symptomatology.

Although the October 2008 VA general examiner noted that the results of a more complete physical examination could be found in the October 2008 VA joints or "musculoskeletal" examination report, the VA general examiner did not note specifically reviewing the VA joints examination report and did not incorporate its findings regarding the Veteran's carpal tunnel syndrome or right wrist fracture symptomatology into the VA general examination report.  As the VA general examiner admitted in the October 2008 VA general examination report that the October 2008 VA joint examiner's physical examination results were more thorough than the VA general examiner's own physical examination findings, the Board notes that the VA general examiner's failure to note and possibly incorporate the VA joints examiner's findings weighs against the probative value of the VA general examination report.  As the October 2008 VA general examiner did not ask the Veteran questions in order to distinguish between his right carpal tunnel syndrome symptoms and his right wrist fracture symptoms, did not incorporate any results from the admittedly more thorough October 2008 VA joints examination report into the general examination report, did not diagnose any residuals of a right wrist fracture, and diagnosed mild right carpal tunnel symptomatology without the presence of objective right carpal tunnel symptomatology, the Board finds that the October 2008 VA general examiner's report of the Veteran's right carpal tunnel symptomatology has little probative value in this matter.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records).

By contrast, in the medical history portion of the October 2008 VA joints examination report, the October 2008 VA joints examiner specifically noted the symptoms that the Veteran himself attributed to his carpal tunnel syndrome and which he attributed to the residuals of his recent right wrist fracture.  The VA joints examiner noted providing a complete wrist examination and right upper extremity examination.  Having done so, the VA joints examiner, based on all the evidence, diagnosed both right carpal tunnel syndrome and residuals of a right wrist fracture, productive of a limitation of flexion of the wrist.  The Board notes that, based on the October 2008 VA joints examiner's findings, the RO granted service connection for residuals of a fracture of the right wrist and granted a 10 percent initial rating due to the limitation of motion of the wrist caused by the disability.  As the VA joints examiner correctly interviewed the Veteran, reviewed the claims file, performed a proper examination, and offered diagnoses backed by clinical findings and supported by the evidence, the Board finds that the October 2008 VA joint examiner's report has great probative value in this matter.  See id.

Reviewing the other evidence, in a September 2011 VA medical examination report, the Veteran reported experiencing tingling and numbness associated with his carpal tunnel syndrome in left upper extremity; however, the Veteran did not report experiencing any symptomatology related to his right carpal tunnel syndrome.  Upon examination of the right upper extremity, the VA examiner noted no symptoms of pain, paresthesias, or numbness.  Muscle strength, grip strength, and pinch strength were normal.  The VA examiner reported finding no muscle atrophy.  The deep tendon reflexes and sensory examination for the upper extremities were normal.  The VA examiner noted finding no signs or symptoms of right carpal tunnel syndrome.  

From this record of evidence, the Board finds that, for the entire initial rating period under appeal, the Veteran's carpal tunnel syndrome of the right wrist has not been manifested by symptomatology more nearly approximating the mild incomplete paralysis of the median nerve in the major extremity required for a next higher 10 percent rating under Diagnostic Code 8699-8615.  In so finding, the Board notes that both the October 2008 VA joints examiner, the October 2008 VA general examiner, and the September 2011 VA medical examiner found no objective evidence of right carpal tunnel symptomatology upon specific testing.  Although the October 2008 VA joints examiner noted both subjective reports of pain in the right wrist and objective findings of limitation of flexion of the right wrist, the October 2008 VA joints examiner noted that such symptoms were attributable to the Veteran's service-connected right wrist fracture.  As the Veteran is already compensated for such symptoms by the 10 percent rating assigned for the service-connected right wrist disability, the Board notes that the assignment of a compensable rating for carpal tunnel syndrome based upon the same symptomatology would constitute pyramiding.  See 38 C.F.R. § 4.14.  

The Board has taken into account the Veteran's lay statements regarding his right wrist carpal tunnel symptomatology, indicating greater carpal tunnel symptomatology than contemplated by the current noncompensable rating.  Specifically, the Board notes the Veteran's statements from the October 2008 VA joints examination report in which he reported experiencing numbness and burning in the proximal hand volar aspect on the right especially after driving a car or riding a bicycle for 30 minutes.  Yet, again, the Board notes that the October 2008 VA joints examiner found no objective evidence of right carpal tunnel symptomatology upon specific testing.  In an April 2009 Notice of Disagreement, the Veteran wrote that he had experienced more flare-ups of his right carpal tunnel syndrome than his left.  In a February 2010 VA statement, the Veteran stated that his carpal tunnel syndrome flared up on a regular basis while sitting at a computer and that he wore a wrist brace when needed; however, in the subsequent September 2011 VA medical examination report, the VA examiner again found no objective evidence of right carpal tunnel syndrome symptomatology.  Just as important, in the September 2011 VA medical examination report, the Veteran did not report experiencing any right carpal tunnel symptomatology.  As such, the lay reports do not indicate consistent mild right carpal tunnel syndrome symptomatology throughout the entire initial rating period.  In this instance, considering the lack of objective right carpal tunnel symptomatology noted upon examination during the entire initial rating period under appeal and the Veteran's failure to report any such symptomatology at the last examination, the Board finds that the weight of the evidence indicates that the Veteran's right carpal tunnel syndrome symptomatology did not more nearly approximate the mild symptomatology required for a next higher 10 percent rating under Diagnostic Code 8699-8615 during the entire initial rating period under appeal.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (noting that the Board, as part of its duties, is to weigh the evidence of record and determine credibility). 

Because the preponderance of the evidence is against a higher initial (compensable) for the service-connected right carpal tunnel syndrome for the entire initial rating period under appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for consideration of an extraschedular evaluation is warranted for the Veteran's claim for a higher initial rating for carpal tunnel syndrome.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (stating that related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Regarding the Veteran's service-connected right carpal tunnel syndrome, turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's carpal tunnel syndrome is specifically contemplated by the schedular rating criteria (Diagnostic Code 8699-8615, 38 C.F.R. § 4.124a), and no referral for extraschedular consideration is required.  The schedular rating criteria at Diagnostic Code 8615 specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  For the entire initial rating period, the Veteran's carpal tunnel syndrome symptomatology has not been manifested by symptomatology more nearly approximating mild carpal tunnel syndrome symptoms. The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically contemplate ratings based on levels of severity of incomplete paralysis of the median nerve on the major side.  In this case, comparing the Veteran's disability level and carpal tunnel symptomatology to the Rating Schedule, the degree of disability throughout the entire period under consideration is contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.  

As the schedular evaluation contemplates the Veteran's level of disability and symptomatology of the carpal tunnel syndrome disability, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1).  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's disability, the Board is not required to remand the issue of a higher initial rating for carpal tunnel syndrome to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


	(CONTINUED ON NEXT PAGE)




ORDER

A higher initial (compensable) rating for carpal tunnel syndrome is denied.  


REMAND

The Board finds that additional development is required regarding the issue of a higher initial (compensable) rating, prior to Board adjudication.  38 C.F.R. § 19.9 (2011).

During the entire initial rating period under appeal, the Veteran essentially contends that he has experienced a burning sensation flowing from the buttocks down the posterior leg to the knee.  The Veteran has consistently maintained that this disability, originally diagnosed as sciatica, is aggravated by periods during of sitting, and alleviated by standing and moving; however, in the October 2008 VA joints examination report and the September 2011 VA medical examination report, the respective VA examiners found no objective evidence of symptomatology related to sciatica.  In the September 2011 VA medical examination report, the September 2011 VA examiner noted that testing of the sciatic nerve and all other nerves affecting the lower extremities indicated normal functioning.  

Having reviewed the evidence of record, the Board notes that a pertinent treatment record, specifically the results of a May 2012 VA EMG test, currently is not included in the claims file.  In an October 2011 VA treatment record, written after the September 2011 VA medical examination report, a VA examiner noted performing a left L4-L5 microforaminotomy without complication in an attempt to alleviate the Veteran's left leg pain.  In a subsequent February 2012 VA treatment record, the Veteran reported experiencing no improvement from surgery as he continued to have pain down the back of his leg.  On examination, the VA examiner reported finding full strength and normal sensation of the left leg.  

In an additional February 2012 VA treatment record, a VA examiner noted that a recent MRI showed decompression of left L4-5 foramen and lateral recess, but no other significant compression.  The VA examiner stated that he suspected that the Veteran had an injured nerve root that might take some time to improve.  

In an April 2012 VA treatment record, a VA examiner indicated that the Veteran had been scheduled for a May 2012 VA EMG test related to treatment of his service-connected sciatica disability.  The Board notes that the results of the May 2012 VA EMG test have not been associated with the claims file.  In order to assist the Veteran in this matter, reasonable measures should be taken to procure the outstanding treatment records, to include the May 2012 EMG test results.

The VA examiner who performed the September 2011 VA medical examination did not have the results of the VA EMG test to review prior to writing the September 2011 VA medical examination report.  In order to assist in determining the proper rating, an additional VA examination should be afforded to the Veteran after any additional records are obtained to determine the severity of the Veteran's sciatica symptomatology.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided care for his sciatica.  After securing the necessary releases, the AMC/RO should attempt to obtain copies of pertinent treatment records identified by the Veteran.  At a minimum, the AMC/RO should procure all VA treatment records dated since April 2012, the date of the most recent VA treatment record included in the claims file, including any report of EMG testing if conducted in May 2012.  

2.  After the aforementioned treatment records have been procured and associated with the claims file, the AMC/RO should schedule the Veteran for a VA medical examination to determine the current severity of the sciatica disability.  The claims file should be provided to the VA examiner.  In reviewing the claims file, he VA examiner should specifically note the results of the May 2012 VA EMG test, if such was performed.  Having reviewed the claims file, conducted an interview, and performed a physical examination, as well as any other tests deemed necessary, the VA examiner should provide an opinion regarding the current severity of the Veteran's service-connected sciatica disability.  Considering the medical evidence of record and the Veteran's consistent lay reports of a burning sensation running from the left buttocks down the posterior leg to the left knee, the VA examiner should offer an opinion as to whether the evidence indicates that the Veteran's sciatica symptomatology, analogous to incomplete paralysis of the sciatic nerve, more nearly approximates mild symptomatology; moderate symptomatology; moderately severe incomplete paralysis; or severe incomplete paralysis with marked muscular atrophy.  If the current evidence indicates complete paralysis of the sciatic nerve, the VA examiner should note that as well.  

3.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claim for a higher initial (compensable) rating for sciatica.  If any benefit sought remains denied, the Veteran and the representative should be furnished a Supplemental Statement of the Case (SSOC), and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may adversely affect the outcome of the claims.  See 38 C.F.R. 
§ 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


